          Case 1:18-cr-00070-JD Document 26 Filed 11/02/20 Page 1 of 8



                       UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW HAMPSHIRE


United States of America

     v.                                   Criminal No. 18-cr-070-JD
                                          Opinion No. 2020 DNH 192
William Looney


                                  O R D E R

     William Looney moves to have his sentence reduced to time

served, pursuant to 18 U.S.C. § 3582(c)(1)(A), based on the

combined effect of his medical conditions and the risks

presented by the COVID-19 pandemic.1          The government objects to

the requested relief.       United States Probation and Pretrial

Services has filed a report and recommendation.



                             Standard of Review

     The Director of the BOP may bring a motion on behalf of a

defendant to reduce the term of the defendant’s imprisonment.

§ 3582(c)(1)(A).      If the Director does not file such a motion on

behalf of a defendant, the defendant may file a motion on his or

her own behalf in certain circumstances.           The defendant must

have “fully exhausted all administrative rights to appeal a


     1 Looney filed a motion pro se, and then counsel was
appointed to represent him, for purposes of seeking relief under
§ 3582(c)(1)(A), and counsel filed a supplemental motion.
       Case 1:18-cr-00070-JD Document 26 Filed 11/02/20 Page 2 of 8



failure of the BOP to bring a motion on the defendant’s behalf”

or, thirty days must have passed since the warden at the

defendant’s facility received the defendant’s request without a

response.   Id.

    When a defendant has satisfied the administrative

exhaustion requirement, the court may reduce a term of

imprisonment based on a finding that “extraordinary and

compelling reasons warrant such a reduction” and “after

considering the factors provided in [18 U.S.C. §] 3553(a) to the

extent that they are applicable.”       § 3582(c)(1)(A).     The statute

also directs consideration of whether the requested “reduction

is consistent with applicable policy statements issued by the

Sentencing Commission.”     § 3582(c)(1)(A).

    The applicable policy statement is United States Sentencing

Guidelines § 1B1.13.    That guidance provides that a defendant’s

term of imprisonment may be reduced if extraordinary and

compelling reasons warrant the reduction or the defendant meets

the age and time-served requirements and the defendant is not “a

danger to the safety of any other person or to the community” and

the reduction is consistent with the policy statement.          See United

States v. Jones, 2020 WL 6205783, at *2 (D. Mass. Oct. 22, 2020).

Application Note 1 to U.S.S.G. § 1B1.13 provides additional

guidance as to when an extraordinary and compelling reason to

reduce a defendant’s sentence may exist.        Those reasons include

                                    2
       Case 1:18-cr-00070-JD Document 26 Filed 11/02/20 Page 3 of 8



medical conditions, age, family circumstances, and extraordinary

and compelling reasons “other than, or in combination with, the

reasons described.”    BOP Program Statement 5050.50 also provides

guidance as to when post-sentencing developments, medical

conditions, age, and family circumstances will support a motion

for sentence reduction under § 3582(c)(1)(A).         Program Statement

No. 5050.50, Compassionate Release/Reduction in Sentence:

Procedures for Implementation of 18 U.S.C. §§ 3582 and 4205(g)

(Jan. 17, 2019), www.bop.gov/policy/progstat/5050_050_EN.pdf.



                               Background

    Looney pleaded guilty to a charge of possession with intent

to distribute a controlled substance in violation of 21 U.S.C.

§§ 841(a)(1) and (b)(1)(B).     He was sentenced on August 31,

2018, to a term of imprisonment for 120 months.         He has served

about 39 months of his sentence or about one-third of the

sentence.

    He is incarcerated at the Federal Correctional Institution

Hazelton in Bruceton Mills, West Virginia (“FCI Hazelton”).

Looney has had a clear disciplinary record while incarcerated.

His security level is classified as medium, which has precluded

review by the BOP for home confinement under the CARES Act.           He

also has been assessed as a medium risk for recicivism.



                                    3
         Case 1:18-cr-00070-JD Document 26 Filed 11/02/20 Page 4 of 8



    In support of his motion and supplemental motion, Looney

states that he has medical conditions that present increased

risks if he were to contract COVID-19.         His counsel submitted

copies of medical records.       Specifically, he points to his

hypertension and morbid obesity with a body mass index over 45.

He is fifty-seven years old.        Looney submitted a request for

release under § 3582(c)(1)(A) to the warden, which was denied.

    As of mid-October, FCI Hazelton reported that two staff

members had confirmed cases of COVID-19.          More recently, three

inmates and one staff member were reported to have confirmed

cases.   www.bop.gov/coronavirus/.        Looney reports that cases of

COVID-19 are rising in West Virginia.         The government provides

information about the BOP’s efforts to control COVID-19 in

prisons.

    Looney has a history of substance abuse.            On July 26, 2017,

a confidential informant bought one gram of fentanyl from Looney

and an arrest warrant was issued the next day.           At the time of

his arrest on July 28, 2017, Looney had several bundles on the

center console of his rental vehicle that later were identified

as 285.3 grams of a substance containing fentanyl.            He was on

parole for assault and drug offenses when he committed the

offense that lead to his arrest and conviction.           Looney has a

long criminal history with drug, theft, and assault offenses.



                                      4
          Case 1:18-cr-00070-JD Document 26 Filed 11/02/20 Page 5 of 8



He will be on parole from the New Hampshire State Prison until

2035 because of a charge of first degree assault in 2000.

     If he were released under § 3582(c)(1)(A), Looney intends

to live in his home on Manchester Street in Manchester, New

Hampshire.     He plans to continue to work in the HVAC trade,

which is work he is currently doing in prison.            He also plans to

attend counseling and meetings to continue his recovery from

drug abuse.



                                  Discussion

     Looney contends that he has an extraordinary and compelling

reason for relief because his medical conditions put him at

increased risk if he were to contract COVID-19 and argues that

the prison environment makes it more likely that he will be

infected.2     The government opposes the motion on the grounds that

the § 3553(a) sentencing factors do not support releasing

Looney.     The probation report also does not support his release.



A.   Administrative Exhaustion and Extraordinary and Compelling
     Reason to Reduce Sentence

     The government does not dispute that some of Looney’s

medical conditions could cause an increased risk if he were to



     2 Looney requested a hearing on his motions, but the court
has determined that a hearing is not necessary.

                                       5
         Case 1:18-cr-00070-JD Document 26 Filed 11/02/20 Page 6 of 8



contract COVID-19, which provides an extraordinary and

compelling reason in support of his motion.          The government also

does not dispute that Looney has exhausted administrative

remedies.    Therefore, those matters need not be addressed

further.



B.   Sentencing Factors

     Section 3553(a) states that the “court shall impose a

sentence sufficient, but not greater than necessary, to comply

with the purposes” provided in § 3553(a)(2), and lists factors

for determining an appropriate sentence.          The first two factors

are particularly pertinent for purposes of this motion.3            The

first factor directs the sentencing court to consider “the

nature and circumstances of the offense and the history and

characteristics of the defendant.”         § 3553(a)(1).     The second

factor focuses on the purposes of sentencing, including:

     the need for the sentence imposed—
     (A) to reflect the seriousness of the offense, to
     promote respect for the law, and to provide just
     punishment for the offense;
     (B) to afford adequate deterrence to criminal conduct;
     (C) to protect the public from further crimes of the
     defendant; and
     (D) to provide the defendant with needed educational

     3 The third factor directs consideration of “the kinds of
sentences available;” the fourth and fifth factors focus on the
Sentencing Guidelines; the sixth factor addresses “the need to
avoid unwarranted sentence disparities;” and the seventh factor
directs courts to consider the defendant’s restitution
obligations.

                                      6
       Case 1:18-cr-00070-JD Document 26 Filed 11/02/20 Page 7 of 8



    or vocational training, medical care, or other
    correctional treatment in the most effective manner.

§ 3553(a)(2).

    The court considered all of the § 3553(a) factors when

Looney was sentenced to 120 months in prison, which was an

appropriate sentence for his serious drug crime, involving

fentanyl.   The only intervening significant change is the COVID-

19 pandemic.    Although Looney may be at an increased risk if he

were to contract COVID-19, the risk of contracting COVID-19

appears to be low and controlled at FCI Hazelton.          Therefore,

the COVID-19 pandemic does not weigh heavily in favor of a

reduced sentence.

    Looney’s criminal record and his history of substance abuse

caution against reducing his sentence.       He was on parole when he

committed the crime for which he was convicted.         Looney has only

served 39 months of his 120-month sentence.

    His plan, if he were released from prison, is to return to

his home in Manchester.     That plan would put him back in the

environment where his substance abuse occurred and where he

engaged in the criminal conduct that was the basis for his

arrest and conviction.    These circumstances would not protect

the public from the likelihood that Looney would resume his

serious and dangerous criminal activities.




                                    7
        Case 1:18-cr-00070-JD Document 26 Filed 11/02/20 Page 8 of 8



      Because the sentencing factors under § 3553(a) do not

support a reduction in Looney’s sentence under § 3582(c)(1)(A),

his motion is denied.



                                Conclusion

      For the foregoing reasons, Looney’s motions for a reduced

sentence (documents nos. 19 and 22) are denied.

      SO ORDERED.



                                   ______________________________
                                   Joseph A. DiClerico, Jr.
                                   United States District Judge
November 2, 2020

cc:   Counsel of record.




                                     8
